         Case 2:19-cv-01628-PLD Document 66 Filed 08/11/21 Page 1 of 13



                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF PENNSYLVANIA


     DAARON SHEARS,                               )
                                                  )
                       Plaintiff,
                                                  )   Civil Action No. 2:19-1628
                                                  )
         v.
                                                  )   Magistrate Judge Patricia L. Dodge
                                                  )
     HEATHER CLEM-JOHNSTON and
                                                  )
     MICHAEL METROS,
                                                  )
                        Defendants.               )


                                    MEMORANDUM OPINION 1

        Pending before the Court are Defendants’ motions to dismiss. (ECF No. 42 and 46.) For

the reasons that follow, their motions will be granted.

I.      Relevant Background

        In 2012, Plaintiff Daaron Shears was convicted of the crimes of Rape, Sexual Assault, and

Statutory Sexual Assault in the Court of Common Pleas of Fayette County at docket number CP-

26-CR-1660-2011 (“Criminal Case No. 1660-2011”). 2 The Common Pleas Court sentenced him

to an aggregate term of ten to thirty years imprisonment. Plaintiff is serving that sentence in the

custody of the Pennsylvania Department of Corrections. (See state court docket for Criminal Case

No. 1660-2011 at pp. 2-5; see also Amend. Compl., ECF No. 14 at p. 1; ECF No. 63.)




1
  In accordance with the provisions of 28 U.S.C. § 636(c)(1), the parties have voluntarily consented
to have a United States Magistrate Judge conduct proceedings in this case. Therefore, the
undersigned has the authority to decide dispositive motions and enter final judgment.
2
  The Court takes judicial notice of the Common Pleas Court’s dockets in Criminal Case No. 1660-
2011 and in Plaintiff’s criminal case at CP-26-CR-2179-2018 (“Criminal Case No. 2179-2018”),
which is discussed below. These dockets are available to the public online at
https://ujsportal.pacourts.us (last visited August 11, 2021.)
                                                   1
         Case 2:19-cv-01628-PLD Document 66 Filed 08/11/21 Page 2 of 13




       Plaintiff, who is proceeding pro se, commenced this civil rights action under 42 U.S.C.

§ 1983 by filing a motion for leave to proceed in forma pauperis, which the Court granted, and his

original complaint (ECF No. 4). Soon thereafter, Plaintiff filed an Amended Complaint (ECF

No. 14), dated March 3, 2020, which is his operative pleading. 3 Plaintiff names as defendants:

(1) Corporal Heather Clem-Johnston, a supervisor with the investigation unit of the Fayette County

State Police; and (2) Magisterial District Judge Michael Metros, a judge of Fayette County

Magisterial District Court. (Amend. Compl., ECF No. 14 at pp. 1-2.)

       According to the allegations in the Amended Complaint, Cpl. Clem-Johnston investigated

the report of rape made by the victim in July 2011 in Criminal Case No. 1660-2011 (“Victim”).

(Id.) Cpl. Clem-Johnston subsequently testified in the criminal trial in that case that when she

began her shift on July 7, 2011, she “was advised that [she] needed to investigate a possible rape.”

(Id. at p. 2.) As discussed above, in 2012 Plaintiff was convicted of Rape, Sexual Assault, and

Statutory Sexual Assault in Criminal Case No. 1660-2011 and is presently serving the term of

imprisonment imposed in that case. 4

       Several years after he was convicted (in October 2016 and February 2017), Plaintiff wrote

letters to the Victim in which he asserted his innocence and asked why “he [is] serving time for a

crime he didn’t commit[?]” (Id. at p. 2.) The Victim gave the letters to Cpl. Clem-Johnston. (Id.)



3
  Plaintiff filed a document entitled “Amended Complaint” at ECF No. 10 and ECF No. 14. The
documents are the same in all relevant respects. Both documents also contain a signature date of
March 3, 2020. Plaintiff’s attachment to the Amended Complaint is docketed at ECF No. 11. It
consists of Plaintiff’s declaration (also dated March 3, 2020), the July 6, 2018 affidavit of probable
cause filed by Cpl. Clem-Johnston (discussed below), and an excerpt of the trial testimony that
Cpl. Clem-Johnston gave in Criminal Case No. 1660-2011.
4
  Plaintiff is challenging the validity of his convictions in Case No. 1660-2011 in a federal habeas
case that is pending before this Court at Shears v. District Attorney of Fayette County, et al.,
No. 2:19-cv-1389.
                                                   2
         Case 2:19-cv-01628-PLD Document 66 Filed 08/11/21 Page 3 of 13




       On July 6, 2018, Cpl. Clem-Johnston filed criminal charges against Plaintiff for contacting

the Victim. (Id. at pp. 2-3; see also state court docket for Criminal Case No. 2179-2018 at p. 1.)

Cpl. Clem-Johnston attached to the criminal complaint an affidavit of probable cause (“2018

Affidavit of Probable Cause”) in which she averred that on July 4, 2011 she investigated the

allegations of rape made by the Victim. (Id.; see also ECF No. 11 at p. 2.) Plaintiff alleges that the

2018 Affidavit of Probable Cause was “tainted” by Cpl. Clem-Johnston’s “false” statement, which

contradicted her trial testimony that the rape was reported to the Fayette County Police on

July 7, 2011. (Id. at pp. 3-4; see also ECF No. 11 at 1.)

       Cpl. Clem-Johnston submitted the 2018 Affidavit of Probable Cause to Judge Metros, who

accepted and signed it on July 6, 2018. (Id. at pp. 2-4; see also ECF No. 10 at p. 2.) 5 Plaintiff

alleges that Judge Metros “failed to investigate the tainted” 2018 Affidavit of Probable Cause and

with Cpl. Clem-Johnston “to injure [him] mentally, spiritually and emotionally with the fruitless

police complaint.” (Id. at 3.)

       Plaintiff’s claims against Cpl. Clem-Johnston pertain to her involvement in the

investigation of the charges filed against him in Criminal Case No. 1660-2011 and the testimony

she gave at his criminal trial in that case. Plaintiff claims that Cpl. Clem-Johnston violated his

Fourth Amendment rights because she maliciously, intentionally, knowingly and recklessly

“falsified,” “fabricated” and “perjured” “her investigation in [his] Criminal Case No. 1660-2011”

(id. at pp. 5-6), thereby “causing [him] to be wrongfully convicted” (ECF No. 11 at p. 1).



5
  Charges were filed against Plaintiff in Criminal Case No. 2179-2018 for contacting the Victim.
On September 28, 2018 he pleaded guilty to one count of Criminal Use of Communication Facility
and was sentenced to a term of two to four years imprisonment to be served consecutive to the
term he is serving for his convictions in Criminal Case No. 1660-2011. (See state court docket for
Criminal Case No. 2179-2018 at pp. 2-3.)
                                                 3
         Case 2:19-cv-01628-PLD Document 66 Filed 08/11/21 Page 4 of 13




        Plaintiff’s claims against Judge Metros are premised upon his acceptance of the 2018

Affidavit of Probable Cause. He claims that Judge Metros violated his Fourteenth Amendment

right to due process by maliciously, intentionally, knowingly and recklessly accepting the 2018

Affidavit of Probable Cause without sufficient investigation and for conspiring with Cpl. Clem-

Johnston to violate his rights. (Id. at pp. 7-8.)

        The Amended Complaint Plaintiff seeks compensatory and punitive damages against each

defendant, as well as declaratory relief and injunctive relief in the form of an order directing that

his convictions at Criminal Case. No. 1660-2011 be “drop[ped]” due to Cpl. Clem-Johnston’s

alleged misconduct. (Id. at p. 9.)

        Judge Metros and Cpl. Clem-Johnston have each moved to dismiss the claims asserted

against him or her in the Amended Complaint. (ECF Nos. 42 and 43; ECF Nos. 46 and 47.) The

Court granted Plaintiff two extensions to file his responses to Defendants’ motions. (ECF Nos. 51,

53.) However, Plaintiff did not file a response to either Defendant’s motions to dismiss. Instead,

he submitted a proposed second amended complaint (ECF No 62) without the required motion

seeking leave to file it. The allegations in Plaintiff’s proposed second amended complaint are the

same as those in his Amended Complaint in all relevant respects. The only notable difference

between the two documents is that in the “Prayer for Relief” section of the Amended Complaint,

Plaintiff requests monetary damages as well as declaratory and injunctive relief, while in the

proposed second amended complaint he omitted the request for declaratory and injunctive relief.

(See ECF No. 14 at p. 9; ECF No. 62 at p. 9.)

II.     Standard of Review

        A complaint requires only “a short and plain statement of the claim showing that the


                                                    4
          Case 2:19-cv-01628-PLD Document 66 Filed 08/11/21 Page 5 of 13




pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2). Under Federal Rule of Civil Procedure

12(b)(6), a complaint may be dismissed, in whole or in part, for “failure to state a claim upon

which relief can be granted.” Fed. R. Civ. P. 12(b)(6). In deciding a Rule 12(b)(6) motion, the

court must “accept all factual allegations as true, construe the complaint in the light most favorable

to the plaintiff, and determine whether, under any reasonable reading of the complaint, the plaintiff

may be entitled to relief.” Fowler v. UPMC Shadyside, 578 F.3d 203, 210 (3d Cir. 2009) (quoting

Phillips v. Cnty. of Allegheny, 515 F.3d 224, 233 (3d Cir. 2008)). While “accept[ing] all of the

complaint’s well-pleaded facts as true,” the court “may disregard any legal conclusions.” Id. at

210-11.

       To survive a motion to dismiss, the plaintiff must plead “enough facts to state a claim to

relief that is plausible on its face.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007). “A claim

has facial plausibility when the plaintiff pleads factual content that allows the court to draw the

reasonable inference that the defendant is liable for the misconduct alleged.” Ashcroft v. Iqbal, 556

U.S. 662, 678 (2009). “Though ‘detailed factual allegations’ are not required, a complaint must do

more than simply provide ‘labels and conclusions’ or ‘a formulaic recitation of the elements of a

cause of action.’” Davis v. Abington Mem’l Hosp., 765 F.3d 236, 241 (3d Cir. 2014) (quoting

Twombly, 550 U.S. at 555). In sum, the plaintiff “must plead facts sufficient to show that her claim

has substantive plausibility.” Johnson v. City of Shelby, Miss., 574 U.S. 10 (2014). The court’s

plausibility determination is “a context-specific task that requires the reviewing court to draw on

its judicial experience and common sense.” Iqbal, 556 U.S. at 679.

       In assessing a motion to dismiss, courts may generally only consider the allegations that

are set forth in the complaint. See, e.g., In re Burlington Coat Factory Sec. Litig., 114 F.3d 1410,


                                                  5
         Case 2:19-cv-01628-PLD Document 66 Filed 08/11/21 Page 6 of 13




1426 (3d Cir. 1997). However, courts may also consider matters of public record, undisputedly

authentic documents attached to a motion to dismiss, and integral documents that form the basis

of a claim. Id.; Delaware Nation v. Pennsylvania, 446 F.3d 410, 413 n.3 (3d Cir. 2006). Here, the

Court has considered the allegations Plaintiff made in the Amended Complaint (ECF No. 14) and

the documents he attached to it, which are comprised of his declaration, the 2018 Affidavit of

Probable Cause, and an excerpt of the trial testimony Cpl. Clem-Johnston gave at his trial in

Criminal Case No. 1660-2011. (Amend. Compl., ECF No. 14 at p. 4; ECF No. 11).

       “A document filed pro se is to be liberally construed and a pro se complaint, however

inartfully pleaded, must be held to less stringent standards than formal pleadings drafted by

lawyers[.]” Erickson v. Pardus, 551 U.S. 89, 94 (2007) (internal citation and quotation marks

omitted); see also Higgs v. Att’y Gen., 655 F.3d 333, 339 (3d Cir. 2011) (“The obligation to

liberally construe a pro se litigant’s pleadings is well-established.”). Additionally, the Court must

“apply the relevant legal principle even when the complaint has failed to name it.” Mala v. Crown

Bay Marina, Inc., 704 F.3d 239, 244 (3d Cir. 2013). Nevertheless, “pro se litigants still must allege

sufficient facts in their complaints to support a claim[,]” and “they cannot flout procedural rules—

they must abide by the same rules that apply to all other litigants.” Id. at 245.

III.   Discussion

       Plaintiff’s claims against Defendants are asserted under § 1983, which “provides a cause

of action against state actors who violate an individual’s rights under federal law.” Filarsky v.

Delia, 566 U.S. 377, 380 (2012). Section 1983 does not create substantive rights but instead

“provides only remedies for deprivations of rights established elsewhere in the Constitution or

federal laws.” Kneipp v. Tedder, 95 F.3d 1199, 1204 (3d Cir. 1996). “To state a claim under § 1983,


                                                  6
         Case 2:19-cv-01628-PLD Document 66 Filed 08/11/21 Page 7 of 13




a plaintiff must allege the violation of a right secured by the Constitution and laws of the United

States, and must show that the alleged deprivation was committed by a person acting under color

of state law.” West v. Atkins, 487 U.S. 42, 48 (1988).

       1. Claims Against Judge Metros

       Judge Metros argues that Plaintiff’s claims against him must be dismissed because he is

entitled to absolute judicial immunity and Eleventh Amendment immunity.

       Judge Metros is correct that Plaintiff’s § 1983 claims against him in his individual capacity

are barred under the doctrine of absolute judicial immunity. See, e.g., Stump v. Sparkman, 435

U.S. 349, 355-56 (1978); Azubuko v. Royal, 443 F.3d 302, 303-04 (3d Cir. 2006) (per curiam);

Gallas v. Supreme Court of Pennsylvania, 211 F.3d 760, 768 (3d Cir. 2000) (“judges are immune

from suit under section 1983 for monetary damages arising from their judicial acts.”) This doctrine

bars civil suits against judicial officers whose challenged actions were taken during their judicial

activities and whose actions were not lacking jurisdiction. See, e.g., Mireles v. Waco, 502 U.S. 9,

11-12 (1991) (per curiam). Judicial immunity is not forfeited when a judge committed “grave

procedural errors” or conducted a proceeding in an “informal and ex parte manner.” Gallas, 211

F.3d at 769. A judge is also immune when his or her challenged acts were committed, as alleged

here, as part of a conspiracy. Dennis v. Sparks, 449 U.S. 24 (1980).

       Plaintiff’s allegations against Judge Metros concern actions he undertook in his role as a

Pennsylvania magisterial district judge. Thus, Plaintiff’s claims against him must be dismissed

with prejudice. See, e.g., Smith v. Mansour, No. 2:19-cv-399, 2019 WL 3307219, *3 (W.D. Pa.

June 28, 2019) (plaintiff’s cause of action against a magisterial district judge pursuant to § 1983

barred by doctrine of absolute judicial immunity), report and recommendation adopted by 2019


                                                 7
         Case 2:19-cv-01628-PLD Document 66 Filed 08/11/21 Page 8 of 13




WL 3307032 (W.D. Pa. July 22, 2019).

        To the extent Plaintiff is bringing § 1983 claims against Judge Metros in his official

capacity, they are barred by the immunity afforded to the states by the Eleventh Amendment. 6

Judge Metros is a judicial officer of Magisterial District Court 14-1-01 of the Court of Common

Pleas of Fayette County, an entity of the Unified Judicial System of Pennsylvania pursuant to

42 Pa.C.S. § 301(9) and, as such, part of the Commonwealth government. 42 Pa.C.S. § 102 (the

term “Commonwealth government” includes “the courts and other officers or agencies of the

unified judicial system” and the term “court” includes “any one or more of the judges of the

court[.]”). Thus, a claim against Judge Metros in his official capacity is in fact a claim against the

Magisterial District Court over which he presides, a state entity. Graham, 473 U.S. at 165.

        As part of Pennsylvania’s unified judicial system, the Magisterial District Court shares in

the Commonwealth’s Eleventh Amendment immunity. See, e.g., Benn v. First Judicial Dist. of

Pennsylvania, 426 F.3d 233, 241 (3d Cir. 2005) (holding that Pennsylvania’s Judicial Districts are

entitled to immunity from suit under the Eleventh Amendment). The Commonwealth has not

waived its Eleventh Amendment immunity. Laskaris v. Thornburgh, 661 F.2d 23, 25 (3d Cir.

1981). As a result, any claim Plaintiff brings against Judge Metros in his official capacity is barred

by the Eleventh Amendment.




6
  Official capacity claims are indistinguishable from claims against the entity that employs the
officials. See Kentucky v. Graham, 473 U.S. 159, 165-66 (1985) (“Official-capacity suits ...
‘generally represent only another way of pleading an action against an entity of which an officer
is an agent.’”) (quoting Monell v. Dep’t of Soc. Servs. of N.Y., 436 U.S. 658, 690, n. 55 (1978)).
Thus, “an official-capacity suit is, in all respects other than name, to be treated as a suit against the
entity.” Id.
                                                     8
         Case 2:19-cv-01628-PLD Document 66 Filed 08/11/21 Page 9 of 13




       For these reasons, the Court will grant Judge Metros’ motion (ECF No. 46) and dismiss

with prejudice the claims Plaintiff brings against him in the Amended Complaint.

       2. Claims Against Cpl. Clem-Johnston

       Cpl. Clem-Johnston contends that Plaintiff’s claims against her—which are premised upon

his allegation that she “falsified,” “fabricated” and “perjured” the investigation in Criminal Case

No. 1660-2011—would necessarily call into question the validity of his convictions in that case.

Therefore, Cpl. Clem-Johnston asserts, Plaintiff’s claims against her are barred by the rule set forth

in Heck v. Humphrey, 512 U.S. 477 (1994). 7

       Generally, a prisoner’s challenge to the validity of his confinement or to matters affecting

its duration falls with the province of habeas corpus. Preiser v. Rodriguez, 411 U.S. 475, 500

(1973). In Heck, the Supreme Court held that, although a civil rights action under 42 U.S.C. § 1983

may be brought by persons deprived of constitutional rights against persons acting under color of

state law, a state prisoner may not use § 1983 as a vehicle to pursue redress if success in that action

would necessarily demonstrate the invalidity of confinement or its duration.

       In Heck, a state prisoner convicted of voluntary manslaughter brought a civil rights action

against prosecutors and a police investigator, asserting that the defendants engaged in an unlawful,




7
  Cpl. Clem-Johnston also argues that Plaintiff’s claims against her are time-barred under the two
year statute of limitations for § 1983 claims arising in Pennsylvania. Because Plaintiff’s claims
against Cpl. Clem-Johnston are barred by Heck, however, the Court shall dismiss them for that
reason. Moreover, to the extent Plaintiff is raising a malicious prosecution claim against Cpl.
Clem-Johnston, the statute of limitations for that claim does not begin to accrue until “the
termination of criminal proceedings becomes favorable; that is, when ‘the conviction or sentence
is reversed, expunged, invalidated, or impugned by the grant of a writ of habeas corpus.’” Curry
v. Yachera, 835 F.3d 373, 379 (3d Cir. 2016) (quoting Heck, 512 U.S. at 489); see also Johnson v.
United States, 852 F. App’x 645, 648 (3d Cir. 2021) (“the statute of limitations does not apply to
the Heck-barred claims that have not yet accrued.”)
                                                 9
        Case 2:19-cv-01628-PLD Document 66 Filed 08/11/21 Page 10 of 13




unreasonable and arbitrary investigation leading to Heck’s arrest; knowingly destroyed evidence

that could have proven Heck’s innocence, and caused an illegal voice identification procedure to

be used at his state trial. Heck, 512 U.S. at 479. The Supreme Court rebuffed this effort and held

as follows:

       We hold that, in order to recover damages for allegedly unconstitutional conviction
       or imprisonment, or for other harm caused by actions whose unlawfulness would
       render a conviction or sentence invalid, a § 1983 plaintiff must prove that the
       conviction or sentence has been reversed on direct appeal, expunged by executive
       order, declared invalid by a state tribunal authorized to make such determination,
       or called into question by a federal court’s issuance of a writ of habeas corpus,
       28 U.S.C. § 2254. A claim for damages bearing that relationship to a conviction or
       sentence that has not been so invalidated is not cognizable under § 1983. Thus,
       when a state prisoner seeks damages in a § 1983 suit, the district court must consider
       whether a judgment in favor of the plaintiff would necessarily imply the invalidity
       of his conviction or sentence; if it would, the complaint must be dismissed unless
       the plaintiff can demonstrate that the conviction or sentence has already been
       invalidated. But if the district court determines that the plaintiff’s action, even if
       successful, will not demonstrate the invalidity of any outstanding criminal
       judgment against the plaintiff, the action should be allowed to proceed, in the
       absence of some other bar to the suit.

Id. at 486-87 (footnotes omitted).

       Here, Plaintiff’s convictions at Criminal Case No. 1660-2011 remain intact. In the

Amended Complaint and attached declaration, Plaintiff acknowledges that he is bringing his

claims against Cpl. Clem-Johnston because he was “wrongfully convicted” and wants the charges

against him at Criminal Case No. 1660-2011 “drop[ped]” (Amend. Compl, ECF No. 14 at p. 9;

ECF No. 11 at p. 1.) It is thus evident that Plaintiff’s claims against Cpl. Clem-Johnston are

designed to result in a finding, accompanied by a damage award, that Plaintiff was wrongly

convicted in Criminal Case No. 1660-2011 and is unlawfully incarcerated. Because a judgment in

his favor on his claims that Cpl. Clem-Johnston violated his constitutional rights because she

“falsified,” “fabricated” and “perjured” “her investigation in [his] Criminal Case No. 1660-2011”

                                                10
        Case 2:19-cv-01628-PLD Document 66 Filed 08/11/21 Page 11 of 13




(id. at pp. 5-6) would necessarily imply the invalidity of his convictions in that case, Plaintiff

brings precisely the types of claims that are barred by Heck. See, e.g., Keeling v. Attorney General

for Pennsylvania, 575 F. App’x 16, 18 (3d Cir. 2014) (“Here, [plaintiff] affirmatively contends

that the allegedly illegal search and seizure resulted in his unlawful conviction, and accordingly,

he cannot bring this claim unless and until he successfully attacks his conviction.”).

       To the extent that Plaintiff is actually bringing a malicious prosecution claim against

Cpl. Clem-Johnston related to her involvement in Criminal Case No. 1660-2011, such a claim

requires the following five elements: (1) the defendant initiated a criminal proceeding; (2) the

criminal proceeding terminated in plaintiff’s favor; (3) the defendant initiated the proceeding

without probable cause; (4) the defendant acted maliciously or for a purpose other than bringing

the plaintiff to justice; and (5) the plaintiff suffered deprivation of liberty consistent with the

concept of seizure as a consequence of a legal proceeding. See, e.g., Halsey v. Pfeiffer, 750 F.3d

273, 296-97 (3d Cir. 2014). Plaintiff’s proceeding at Criminal Case No. 1660-2011 has not been

resolved in his favor and, therefore, he fails to establish a requisite element of a malicious

prosecution claim with respect to Cpl. Clem-Johnston’s involvement in that case.

       As for Cpl. Clem-Johnston’s involvement in Criminal Case No. 2179-2018, although

Plaintiff alleges in the Amended Complaint that Cpl. Clem-Johnston’s 2018 Affidavit of Probable

Cause contained a false statement, none of the claims he brings against her appear to be premised

upon that alleged misconduct. However, to the extent Plaintiff is bringing a claim against

Cpl. Clem-Johnston for submitting a false affidavit of probable cause it would also be barred by

Heck. The state court docket for Criminal Case No. 2179-2018 establishes that Plaintiff’s

conviction in that criminal case has not been resolved in his favor and, therefore, he cannot


                                                11
        Case 2:19-cv-01628-PLD Document 66 Filed 08/11/21 Page 12 of 13




establish a requisite element of a malicious prosecution against Cpl. Clem-Johnston with respect

to the alleged misconduct in Criminal Case No. 2179-2018. Additionally, because Plaintiff was

arrested in that case pursuant to a warrant, any claims for false arrest or false imprisonment would

be, in essence, a malicious prosecution claim and thus likewise Heck-barred. See Wallace v. Kato,

549 U.S. 384, 90 (2007) (explaining that once an individual is held pursuant to legal process,

“unlawful detention forms part of the damages for the entirely distinct tort of malicious

prosecution, which remedies detention accompanied, not by absence of legal process, but by

wrongful institution of legal process”) (quotation marks and emphasis omitted); see also Myers v.

Koopman, 738 F.3d 1190, 1194-95 (10th Cir. 2013).

       As noted above, Plaintiff did not file a response in opposition to Cpl. Clem-Johnston’s

motion. Rather, he seeks leave to file a second amended complaint that omits his request for

declaratory and injunctive relief, perhaps in an effort avoid Cpl. Clem-Johnston’s contention that

his claims against her are Heck barred. However, regardless of the relief sought in a § 1983 suit,

Heck bars the suit where, as is the case here, success by the plaintiff would necessarily imply the

invalidity of a criminal conviction. See, e.g., Jennings v. Machen, No. 2:13-cv-796, 2013 WL

5745611, *4 n.3 (W.D. Pa. Oct. 23, 2013).

       For these reasons, the Court will grant Cpl. Clem-Johnston’s motion (ECF No. 42) and

dismiss all claims against her in the Amended Complaint. The dismissal is with prejudice except

as to Plaintiff bringing a malicious prosecution claim against Cpl. Clem-Johnston in the event

Plaintiff’s proceeding at Criminal Case No. 1660-2011 or at Criminal Case No. 2179-2018 is

subsequently terminated in his favor.




                                                12
        Case 2:19-cv-01628-PLD Document 66 Filed 08/11/21 Page 13 of 13




       3. Leave to Amend

       When dismissing a civil rights case for failure to state a claim, a court must give a plaintiff

the opportunity to amend a deficient complaint, irrespective of whether it is requested, unless doing

so would be “inequitable or futile.” Fletcher-Harlee Corp. v. Pote Concrete Contractors, Inc., 482

F.3d 247, 251 (3d Cir. 2007); Grayson v. Mayview State Hospital, 293 F.3d 103, 108 (3d Cir.

2002). “An amendment is futile if the amended complaint would not survive a motion to dismiss

for failure to state a claim upon which relief could be granted.” Alston v. Suzuki, 227 F.3d 107,

121 (3d Cir. 2000). Here, any amendment would be futile because Plaintiff’s claims against Judge

Metros are barred on immunity grounds and his claims against Cpl. Clem-Johnston are barred by

Heck’s favorable termination rule.

IV.    Conclusion

       Based upon the foregoing, Cpl. Clem-Johnston’s Motion to Dismiss (ECF No. 42) and

Judge Metros’ Motion to Dismiss (ECF No. 46) will be granted. Plaintiff will not be granted leave

to file an amended complaint, including the proposed second amended complaint at ECF No. 62.

       An appropriate Order follows.



                                              BY THE COURT:



Dated: August 11, 2021                        /s/ Patricia L. Dodge
                                              PATRICIA L. DODGE
                                              United States Magistrate Judge




                                                 13
